VERMILLION, INC.

2019 STOCK INCENTIVE PLAN

﻿

I.



INTRODUCTION

1.1 Purposes.  The purposes of the Vermillion, Inc. 2019 Stock Incentive Plan
(this “Plan”) are (i) to align the interests of the Company’s stockholders and
the recipients of awards under this Plan by increasing the proprietary interest
of such recipients in the Company’s growth and success, (ii) to advance the
interests of the Company by attracting and retaining Non-Employee Directors,
officers, other employees, consultants, independent contractors and agents and
(iii) to motivate such persons to act in the long‑term best interests of the
Company and its stockholders. 

1.2 Certain Definitions.

“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Change in Control” shall have the meaning set forth in Section 5.8(b). 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Conditions” shall have the meaning set forth in Section 5.13.

“Committee” shall mean the Compensation Committee of the Board, or a
subcommittee thereof, or such other committee designated by the Board, in each
case, consisting of two or more members of the Board, each of whom is intended
to be (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act and (ii) “independent” within the meaning of the rules of The
NASDAQ Stock Market or, if the Common Stock is not listed on The NASDAQ Stock
Market, within the meaning of the rules of the principal stock exchange on which
the Common Stock is then traded. 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company, and all rights appurtenant thereto.

“Company” shall mean Vermillion, Inc., a corporation organized under the laws of
the State of Delaware, or any successor thereto.

“Effective Date” shall have the meaning set forth in Section 5.1. 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.





1

 

--------------------------------------------------------------------------------

 

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on The NASDAQ Stock Market on the date as of which such
value is being determined or, if the Common Stock is not listed on The NASDAQ
Stock Market, the closing transaction price of a share of Common Stock on the
principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided,  however, that if the Common Stock is not
listed on a national stock exchange or if Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee by
whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate and in compliance with Section
409A of the Code.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent set forth in the applicable Agreement, cash or a combination thereof,
with an aggregate value equal to the excess of the Fair Market Value of one
share of Common Stock on the date of exercise over the base price of such SAR,
multiplied by the number of such SARs which are exercised.

“Government Agencies” shall have the meaning set forth in Section 5.13.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

“Non-Employee Director”  shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

“Other Stock Award” shall mean an award granted pursuant to Section 3.4 of the
Plan.

“Performance Award” shall mean a right to receive an amount of cash, Common
Stock, or a combination of both, contingent upon the attainment of specified
Performance Measures within a specified Performance Period.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted



2

 

--------------------------------------------------------------------------------

 

Stock Unit Award, Other Stock Award or Performance Award, to the holder’s
receipt of the shares of Common Stock subject to such award or of payment with
respect to such award. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries, business or
geographical units or operating areas of the Company (except with respect to the
total shareholder return and earnings per share criteria) or individual basis,
may be used by the Committee in establishing Performance Measures under this
Plan:  earnings per share; sales or revenue; earnings or income of the Company
before or after taxes and/or interest; earnings before interest, taxes,
depreciation and amortization; net income; returns on equity, assets, capital,
investments, or revenue; economic value added; working capital; total
stockholder return; the attainment by a share of Common Stock of a specified
Fair Market Value for a specified period of time; expenses; cost reduction
goals; cash flow; gross profit or gross margin; operating profit or margin;
strategic goals relating to product development, product market share, research,
licensing, successful completion of clinical trials, submission of applications
with the U.S. Food and Drug Administration (“FDA”) for new tests, receipt from
the FDA of clearance for new tests, commercialization of new tests, litigation,
human resources, information services, mergers, acquisitions, sales of assets of
affiliates or business units, or such other goals as the Committee may determine
whether or not listed herein.   Each such goal may be determined on a pre-tax or
post-tax basis or on an absolute or relative basis, and may include comparisons
based on current internal targets, the past performance of the Company
(including the performance of one or more subsidiaries, divisions, or operating
units) or the past or current performance of other companies or market indices
(or a combination of such past and current performance). In addition to the
ratios specifically enumerated above, performance goals may include comparisons
relating to capital (including, but not limited to, the cost of capital),
shareholders’ equity, shares outstanding, assets or net assets, sales, or any
combination thereof. In establishing a Performance Measure or determining the
achievement of a Performance Measure, the Committee may provide that achievement
of the applicable Performance Measures may be amended or adjusted to include or
exclude components of any Performance Measure, including, without limitation,
foreign exchange gains and losses, asset write-downs, acquisitions and
divestitures, change in fiscal year, unbudgeted capital expenditures, special
charges such as restructuring or impairment charges, debt refinancing costs,
extraordinary or noncash items, unusual, infrequently occurring, nonrecurring or
one-time events affecting the Company or its financial statements or changes in
law or accounting principles. Performance Measures shall be subject to such
other special rules and conditions as the Committee may establish at any time.

 “Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited



3

 

--------------------------------------------------------------------------------

 

liability company, real estate investment trust, regulatory body, governmental
agency or instrumentality, unincorporated organization or organizational entity.

“Prior Plan” shall mean the Vermillion, Inc. Second Amended and Restated 2010
Stock Incentive Plan and each other equity plan maintained by the Company under
which awards are outstanding as of the effective date of this Plan.

“Recapture” shall have the meaning set forth in Section 5.13.

“Reimbursement” shall have the meaning set forth in Section 5.14.

“Rescission” shall have the meaning set forth in Section 5.13.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof and to the extent set forth in the applicable Agreement, the
Fair Market Value of such share of Common Stock in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award or
Other Stock Award shall remain in effect.

“SAR” shall mean a stock appreciation right which may be a Free‑Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award
or Other Stock Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest



4

 

--------------------------------------------------------------------------------

 

possessing more than 50% of the combined voting power of the total outstanding
equity interests of such entity.

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided,  however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR. 

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) or, to the extent
set forth in the applicable Agreement, cash or a combination thereof, with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such option, or portion
thereof, which is surrendered.

“Tax Date” shall have the meaning set forth in Section 5.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

“Termination” shall have the meaning set forth in Section 5.13.

1.3 Administration.  This Plan shall be administered by the Committee.  Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options; (ii) SARs in the form of Tandem
SARs or Free‑Standing SARs; (iii) Stock Awards in the form of Restricted Stock,
Restricted Stock Units or Other Stock Awards; and (iv) Performance Awards.  The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock
subject to an award, the number of SARs, the number of Restricted Stock Units,
the dollar value subject to a Performance Award, the purchase price or base
price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the
award.  The Committee may, in its sole discretion and for any reason at any
time, take action such that (i) any or all outstanding options and SARs shall
become exercisable in part or in full, (ii) all or a portion of the Restriction
Period applicable to any outstanding awards shall lapse, (iii) all or a portion
of the Performance Period applicable to any outstanding awards shall lapse and
(iv) the Performance Measures (if any) applicable to any outstanding awards
shall be deemed to be satisfied at the



5

 

--------------------------------------------------------------------------------

 

target, maximum or any other level.  The Committee shall, subject to the terms
of this Plan, interpret this Plan and the application thereof, establish rules
and regulations it deems necessary or desirable for the administration of this
Plan and may impose, incidental to the grant of an award, conditions with
respect to the award, such as limiting competitive employment or other
activities.  All such interpretations, rules, regulations and conditions shall
be conclusive and binding on all parties.

The Committee may delegate some or all of its power and authority hereunder to
the Board (or any members thereof) or, subject to applicable law, to a
subcommittee of the Board, a member of the Board, the Chief Executive Officer or
other executive officer of the Company as the Committee deems appropriate;
provided,  however, that the Committee may not delegate its power and authority
to a member of the Board, the Chief Executive Officer or other executive officer
of the Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person. 

No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law (except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or By-laws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.

1.4 Eligibility.  Participants in this Plan shall consist of such officers,
other employees, Non-Employee Directors, consultants, independent contractors,
agents, and persons expected to become officers, other employees, Non-Employee
Directors, consultants, independent contractors and agents of the Company and
its Subsidiaries as the Committee in its sole discretion may select from time to
time.  The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time.  Except as otherwise provided for in an Agreement,
for purposes of this Plan, references to employment by the Company shall also
mean employment by a Subsidiary, and references to employment shall include
service as a Non-Employee Director, consultant, independent contractor or
agent.  The Committee shall determine, in its sole discretion, the extent to
which a participant shall be considered employed during an approved leave of
absence. The aggregate value of cash compensation and the grant date fair value
of shares of Common Stock that may be awarded or granted during any fiscal year
of the Company to any Non-Employee Director shall not exceed $400,000.

1.5 Shares Available.  Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Plan, 8,000,000 shares of Common Stock plus
the number of shares of



6

 

--------------------------------------------------------------------------------

 

Common Stock available for grant under the Prior Plan as of the Effective Date
shall initially be available for all awards under this Plan, other than
Substitute Awards.  Subject to adjustment as provided in Section 5.7, no more
than 8,000,000 shares of Common Stock in the aggregate may be issued under the
Plan in connection with Incentive Stock Options.     The number of shares of
Common Stock that remain available for future grants under the Plan shall be
reduced by the sum of the aggregate number of shares of Common Stock which
become subject to outstanding options, outstanding Free-Standing SARs,
outstanding Stock Awards and outstanding Performance Awards denominated in
shares of Common Stock.

To the extent that shares of Common Stock subject to an outstanding option, SAR,
Stock Award or Performance Award granted under the Plan or a Prior Plan, other
than Substitute Awards, are not issued or delivered by reason of (i) the
expiration, termination, cancellation or forfeiture of such award (excluding
shares subject to an option cancelled upon settlement in shares of a related
Tandem SAR or shares subject to a Tandem SAR cancelled upon exercise of a
related option) or (ii) the settlement of such award in cash, then such shares
of Common Stock shall again be available under this Plan; provided,  however,
that shares of Common Stock subject to an award under this Plan or a Prior Plan
shall not again be available for issuance under this Plan if such shares are (x)
shares that were subject to an option or stock-settled SAR and were not issued
or delivered upon the net settlement or net exercise of such option or SAR, (y)
shares delivered to or withheld by the Company to pay the purchase price or the
withholding taxes related to an outstanding award or (z) shares repurchased by
the Company on the open market with the proceeds of an option exercise.  At the
time this Plan becomes effective, none of the shares of Common Stock available
for future grant under the Prior Plan shall be available for grant under such
Prior Plan or this Plan.

The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

II.



STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1 Stock Options.  The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee.  Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option.  To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are



7

 

--------------------------------------------------------------------------------

 

exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price.  The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided,  however, that the purchase price per share of Common Stock
purchasable upon exercise of an option shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant of such option;
provided further, that if an Incentive Stock Option shall be granted to any
person who, at the time such option is granted, owns capital stock possessing
more than 10 percent of the total combined voting power of all classes of
capital stock of the Company (or of any parent or Subsidiary) (a “Ten Percent
Holder”), the purchase price per share of Common Stock shall not be less than
the price (currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.

(b) Option Period and Exercisability.  The period during which an option may be
exercised shall be determined by the Committee; provided,  however, that no
option shall be exercised later than ten years after its date of grant;
provided further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such option shall not be exercised later than five years after
its date of grant.  The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant of an
option or to the exercisability of all or a portion of an option.  The Committee
shall determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time.  An exercisable
option, or portion thereof, may be exercised only with respect to whole shares
of Common Stock.

(c) Method of Exercise.  An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment



8

 

--------------------------------------------------------------------------------

 

to the Company’s satisfaction) either (A) in cash, (B) by delivery (either
actual delivery or by attestation procedures established by the Company) of
shares of Common Stock having a Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, (D) in cash by a broker-dealer acceptable to the Company to
whom the participant has submitted an irrevocable notice of exercise or (E) a
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the option, (ii) if applicable, by surrendering to the
Company any Tandem SARs which are cancelled by reason of the exercise of the
option and (iii) by executing such documents as the Company may reasonably
request.  Any fraction of a share of Common Stock which would be required to pay
such purchase price shall be disregarded and the remaining amount due shall be
paid in cash by the participant.  No shares of Common Stock shall be issued and
no certificate representing Common Stock shall be delivered until the full
purchase price therefor and any withholding taxes thereon, as described in
Section 5.5, have been paid (or arrangement made for such payment to the
Company’s satisfaction).

2.2 Stock Appreciation Rights.  The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee.  The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of SARs and Base Price.  The number of SARs subject to an award shall
be determined by the Committee.  Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted.  The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option.  The base price of a Free-Standing SAR
shall be determined by the Committee; provided,  however, that such base price
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such SAR (or, if earlier, the date of grant of the
option for which the SAR is exchanged or substituted).





9

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.

(b) Exercise Period and Exercisability.  The period for the exercise of an SAR
shall be determined by the Committee; provided,  however, that (i) no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related option and (ii) no Free-Standing SAR shall be
exercised later than ten years after its date of grant.  The Committee may, in
its discretion, establish Performance Measures which shall be satisfied or met
as a condition to the grant of an SAR or to the exercisability of all or a
portion of an SAR.  The Committee shall determine whether an SAR may be
exercised in cumulative or non-cumulative installments and in part or in full at
any time.  An exercisable SAR, or portion thereof, may be exercised, in the case
of a Tandem SAR, only with respect to whole shares of Common Stock and, in the
case of a Free‑Standing SAR, only with respect to a whole number of SARs.  If an
SAR is exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.2(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Company as determined
pursuant to Section 3.2(d).  Prior to the exercise of a stock-settled SAR, the
holder of such SAR shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such SAR. 

(c) Method of Exercise.  A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request.  A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request.  No shares of Common Stock shall be issued
and no certificate representing Common Stock shall be delivered until any
withholding taxes thereon, as described in Section 5.5, have been paid (or
arrangement made for such payment to the Company’s satisfaction).

2.3 Termination of Employment or Service.  All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.



10

 

--------------------------------------------------------------------------------

 

2.4 No Repricing.   The Committee shall not, without the approval of the
stockholders of the Company, (i) reduce the purchase price or base price of any
previously granted option or SAR, (ii) cancel any previously granted option or
SAR in exchange for another option or SAR with a lower purchase price or base
price or (iii) cancel any previously granted option or SAR in exchange for cash
or another award if the purchase price of such option or the base price of such
SAR exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case, other than in connection with a Change in Control or
the adjustment provisions set forth in Section 5.7.

2.5 No Dividend Equivalents.Notwithstanding anything in an Agreement to the
contrary, the holder of an option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such option or SAR.

III.



STOCK AWARDS

3.1 Stock Awards.  The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee.  The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, a Restricted Stock Unit Award or, in the case of an Other Stock
Award, the type of award being granted.

3.2 Terms of Restricted Stock Awards.  Restricted Stock Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Shares and Other Terms.  The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.

(b) Vesting and Forfeiture.  The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period or (ii)
if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.  

(c) Stock Issuance.  During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award.  All such certificates
shall be deposited



11

 

--------------------------------------------------------------------------------

 

with the Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate, which would permit transfer to the
Company of all or a portion of the shares of Common Stock subject to the
Restricted Stock Award in the event such award is forfeited in whole or in
part.  Upon termination of any applicable Restriction Period (and the
satisfaction or attainment of applicable Performance Measures), subject to the
Company’s right to require payment of any taxes in accordance with Section 5.5,
the restrictions shall be removed from the requisite number of any shares of
Common Stock that are held in book entry form, and all certificates evidencing
ownership of the requisite number of shares of Common Stock shall be delivered
to the holder of such award.

(d) Rights with Respect to Restricted Stock Awards.  Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
 however, that a distribution or dividend with respect to shares of Common
Stock, including a regular cash dividend, shall be deposited with the Company
and shall be subject to the same restrictions as the shares of Common Stock with
respect to which such distribution was made.

3.3 Terms of Restricted Stock Unit Awards.  Restricted Stock Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.

(a) Number of Shares and Other Terms.  The number of shares of Common Stock
subject to a Restricted Stock Unit Award, including the number of shares that
are earned upon the attainment of any specified Performance Measures, and the
Restriction Period, Performance Period (if any) and Performance Measures (if
any) applicable to a Restricted Stock Unit Award shall be determined by the
Committee.

(b) Vesting and Forfeiture.  The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period or (ii)
if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period. 

(c) Settlement of Vested Restricted Stock Unit Awards.  The Agreement relating
to a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award.  Any
dividend



12

 

--------------------------------------------------------------------------------

 

equivalents with respect to Restricted Stock Units that are subject to vesting
conditions shall be subject to the same vesting conditions as the underlying
awards.  Prior to the settlement of a Restricted Stock Unit Award, the holder of
such award shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such award.

3.4 Other Stock Awards.  Subject to the limitations set forth in the Plan, the
Committee is authorized to grant other awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, shares of Common Stock, including without limitation shares of
Common Stock granted as a bonus and not subject to any vesting conditions,
dividend equivalents, deferred stock units, stock purchase rights and shares of
Common Stock issued in lieu of obligations of the Company to pay cash under any
compensatory plan or arrangement, subject to such terms as shall be determined
by the Committee.  The Committee shall determine the terms and conditions of
such awards, which may include the right to elective deferral thereof, subject
to such terms and conditions as the Committee may specify in its discretion. Any
distribution, dividend or dividend equivalents with respect to Other Stock
Awards that are subject to vesting conditions shall be subject to the same
vesting conditions as the underlying awards.

3.5 Termination of Employment or Service.  All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement. 

IV.



PERFORMANCE AWARDS

4.1 Performance Awards.  The Committee may, in its discretion, grant Performance
Awards to such eligible persons as may be selected by the Committee.

4.2 Terms of Performance Awards.  Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

(a) Value of Performance Awards and Performance Measures.  The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.

(b) Vesting and Forfeiture.  The Agreement relating to a Performance Award shall
provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.



13

 

--------------------------------------------------------------------------------

 

(c) Settlement of Vested Performance Awards.  The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof.  If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.2(d).  Any dividends or dividend equivalents with respect to a
Performance Award shall be subject to the same restrictions as such Performance
Award.  Prior to the settlement of a Performance Award in shares of Common
Stock, including Restricted Stock, the holder of such award shall have no rights
as a stockholder of the Company.

4.3 Termination of Employment or Service.  All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.

V.



GENERAL

5.1 Effective Date and Term of Plan.  This Plan shall be submitted to the
stockholders of the Company for approval at the Company’s 2019 annual meeting of
stockholders and, if approved by the affirmative vote of a majority of the
shares of Common Stock present in person or represented by proxy at such annual
meeting of stockholders, shall become effective as of the date on which the Plan
was approved by stockholders (the “Effective Date”).  This Plan shall terminate
as of the first annual meeting of the Company’s stockholders to occur on or
after the tenth anniversary of its effective date, unless terminated earlier by
the Board. Termination of this Plan shall not affect the terms or conditions of
any award granted prior to termination.

Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no Incentive Stock Option may be granted later than ten years
after the date on which the Plan was approved by the Board.  In the event that
this Plan is not approved by the stockholders of the Company, this Plan and any
awards hereunder shall be void and of no force or effect.

5.2 Amendments.  The Board may amend this Plan as it shall deem advisable;
provided,  however, that no amendment to the Plan shall be effective without the
approval of the Company’s stockholders if (i) stockholder approval is required
by applicable law, rule or regulation, including any rule of The NASDQ Stock
Market, or any other stock exchange on which the Common Stock is then traded, or
(ii) such amendment seeks to modify the Non-Employee Director compensation limit
set forth in Section 1.3 or the prohibition on repricing set forth in Section
2.4 hereof; provided further, that no amendment may materially impair the rights
of a holder of an outstanding award without the consent of such holder.



14

 

--------------------------------------------------------------------------------

 

5.3 Agreement.  Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award.  No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, executed or electronically accepted by the recipient of
such award. Upon such execution or acceptance and delivery of the Agreement to
the Company within the time period specified  by the Company, such award shall
be effective as of the effective date set forth in the Agreement.

5.4 Non-Transferability.  No award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes, a charitable
organization designated by the holder or pursuant to a domestic relations order,
in each case, without consideration.  Except to the extent permitted by the
foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person.  Except as permitted by the
second preceding sentence, no award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any award, such award and all rights thereunder shall
immediately become null and void.

5.5 Tax Withholding.  The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award.  An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company; (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation; (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation; (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Company to whom the
participant has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the award.  Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate (or, if permitted
by the Company, such other rate as will not cause adverse accounting
consequences under the accounting rules then in effect, and is permitted under
applicable IRS withholding rules).  Any fraction of a share of Common Stock



15

 

--------------------------------------------------------------------------------

 

which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder.

5.6 Restrictions on Shares.  Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company.  The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

5.7 Adjustment.   In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation or any successor or replacement accounting
standard) that causes the per share value of shares of Common Stock to change,
such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary cash dividend, the number and class of
securities available under this Plan, the terms of each outstanding option and
SAR (including the number and class of securities subject to each outstanding
option or SAR and the purchase price or base price per share), the terms of each
outstanding Stock Award (including the number and class of securities subject
thereto), and the terms of each outstanding Performance Award (including the
number and class of securities subject thereto, if applicable), shall be
appropriately adjusted by the Committee, such adjustments to be made in the case
of outstanding options and SARs in accordance with Section 409A of the Code.  In
the event of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of participants. In either case, the decision
of the Committee regarding any such adjustment shall be final, binding and
conclusive.

5.8 Change in Control.   

(a) Subject to the terms of the applicable award Agreements, in the event of a
“Change in Control,” the Board, as constituted prior to the Change in Control,
may, in its discretion:

(1)



require that (i) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (ii) the Restriction Period applicable to some or all
outstanding Stock Awards shall lapse in full or in part, either immediately or
upon a subsequent termination of employment, (iii) the Performance Period
applicable to some or all outstanding awards shall lapse in full or in part, and
(iv) the Performance Measures applicable to some or all



16

 

--------------------------------------------------------------------------------

 

outstanding awards shall be deemed to be satisfied at the target, maximum or any
other level;

(2)



require that shares of capital stock of the corporation resulting from or
succeeding to the business of the Company pursuant to such Change in Control, or
a parent corporation thereof, be substituted for some or all of the shares of
Common Stock subject to an outstanding award, with an appropriate and equitable
adjustment to such award as determined by the Board in accordance with Section
5.7; and/or

(3)



require outstanding awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (i) a cash payment in an amount equal to (A)
in the case of an option or an SAR, the aggregate number of shares of Common
Stock then subject to the portion of such option or SAR surrendered, whether or
not vested or exercisable, multiplied by the excess, if any, of the Fair Market
Value of a share of Common Stock as of the date of the Change in Control, over
the purchase price or base price per share of Common Stock subject to such
option or SAR, (B) in the case of a Stock Award or a Performance Award
denominated in shares of Common Stock, the number of shares of Common Stock then
subject to the portion of such award surrendered to the extent the Performance
Measures applicable to such award have been satisfied or are deemed satisfied
pursuant to Section 5.8(a)(i), whether or not vested, multiplied by the Fair
Market Value of a share of Common Stock as of the date of the Change in Control,
and (C) in the case of a Performance Award denominated in cash, the value of the
Performance Award then subject to the portion of such award surrendered to the
extent the Performance Measures applicable to such award have been satisfied or
are deemed satisfied pursuant to Section 5.8(a)(i); (ii) shares of capital stock
of the corporation resulting from or succeeding to the business of the Company
pursuant to such Change in Control, or a parent corporation thereof, having a
fair market value not less than the amount determined under clause (i) above; or
(iii) a combination of the payment of cash pursuant to clause (i) above and the
issuance of shares pursuant to clause (ii) above.

(b) For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred if:

(1)



The Company consummates a merger, or consolidation of the Company with any other
corporation unless: (A) the voting securities of the Company outstanding
immediately before the merger or consolidation would continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; and (B) no Person (other than Persons who are
employees at any time more than one



17

 

--------------------------------------------------------------------------------

 

year before a transaction) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;

(2)



The sale or disposition by the Company of all, or substantially all, of the
Company’s assets;

(3)



Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such
Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board; or

(4)



The consummation of a plan of complete liquidation or dissolution of the
Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

5.9 Deferrals.  The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the
settlement of all or a portion of any award made hereunder shall be deferred, or
the Committee may, in its sole discretion, approve deferral elections made by
holders of awards.  Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion, subject to the requirements
of Section 409A of the Code.

5.10 No Right of Participation, Employment or Service.  Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan.  Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.



18

 

--------------------------------------------------------------------------------

 

5.11 Rights as Stockholder.  No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

5.12 Designation of Beneficiary.  To the extent permitted by the Company, a
holder of an award may file with the Company a written designation of one or
more persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death or incapacity.  To the extent an
outstanding option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such option or SAR pursuant to
procedures prescribed by the Company.  Each beneficiary designation shall become
effective only when filed in writing with the Company during the holder’s
lifetime on a form prescribed by the Company.  The spouse of a married holder
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse.  The filing with the Company of a new
beneficiary designation shall cancel all previously filed beneficiary
designations.  If a holder fails to designate a beneficiary, or if all
designated beneficiaries of a holder predecease the holder, then each
outstanding award held by such holder, to the extent vested or exercisable,
shall be payable to or may be exercised by such holder’s executor,
administrator, legal representative or similar person.

5.13 Termination, Rescission and Recapture of Awards. 

(a) Each award under the Plan is intended to align the participant’s long-term
interests with those of the Company. Accordingly, unless otherwise expressly
provided in an Agreement, the Company may terminate any outstanding,
unexercised, unexpired, unpaid, or deferred awards (“Termination”), rescind any
exercise, payment or delivery pursuant to the award (“Rescission”), or recapture
any shares of Common Stock (whether restricted or unrestricted) or proceeds from
the participant’s sale of shares of Common Stock issued pursuant to the award
(“Recapture”), if the Participant does not comply with the conditions of
subsections (b), (c), and (e) hereof (collectively, the “Conditions”).

(b) The participant shall comply with any agreement between the participant and
the Company or any affiliate with regard to nondisclosure of the proprietary or
confidential information or material of the Company or any affiliate.

(c) The participant shall comply with any agreement between the participant and
the Company or any affiliate with regard to intellectual property (including but
not limited to patents, trademarks, copyrights, trade secrets, inventions,
developments and improvements).

(d) Upon exercise, payment, or delivery of cash or Common Stock pursuant to an
award, the participant shall certify on a form acceptable to the Company that he
or she is in compliance with the terms and conditions of the Plan.

(e) If the Company determines, in its sole and absolute discretion, that (i) a
participant has violated any of the Conditions set forth in subsection (b) or
(c); (ii) during his or her service with the Company, or within one year after
its termination for any reason, a



19

 

--------------------------------------------------------------------------------

 

participant has solicited any non-administrative employee of the Company to
terminate employment with the Company; or (iii) during his or her service with
the Company, a participant has engaged in activities which are materially
prejudicial to or in conflict with the interests of the Company, including any
breaches of fiduciary duty or the duty of loyalty, then the Company may, in its
sole and absolute discretion, impose a Termination, Rescission, and/or Recapture
with respect to any or all of the Participant’s relevant Awards, Shares, and the
proceeds thereof.

(f) Within ten days after receiving notice from the Company of any such activity
described in Section 5.13(e) above, the participant shall deliver to the Company
the shares of Common Stock acquired pursuant to the award, or, if participant
has sold the shares of Common Stock, the gain realized, or payment received as a
result of the rescinded exercise, payment, or delivery; provided, that if the
participant returns shares of Common Stock that the participant purchased
pursuant to the exercise of an option (or the gains realized from the sale of
such Common Stock), the Company shall promptly refund the exercise price,
without earnings, that the participant paid for such shares. Any payment by the
participant to the Company pursuant to this Section shall be made either in cash
or by returning to the Company the number of shares of Common Stock that the
participant received in connection with the rescinded exercise, payment, or
delivery.

(g) Notwithstanding the foregoing provisions of this Section, the Company has
sole and absolute discretion not to require Termination, Rescission and/or
Recapture, and its determination not to require Termination, Rescission and/or
Recapture with respect to any particular act by a particular participant or
award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission and/or Recapture with respect to any other act
or participant or award.

(h) If any provision within this Section is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives and any limitations required under
applicable law.

(i) Nothing contained in this Section 5.13 is intended to limit the
participant’s ability to (i) report possible violations of law or regulation to,
or file a charge or complaint with, the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”), (ii) communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company or (iii) under
applicable United States federal law to (x) disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law or (y)
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.



20

 

--------------------------------------------------------------------------------

 

5.14 Recoupment of Awards. Unless otherwise specifically provided in an
Agreement, and to the extent permitted by applicable law, the Committee may in
its sole and absolute discretion, without obtaining the approval or consent of
any participant, require that any participant reimburse the Company for all or
any portion of any awards granted under this Plan (“Reimbursement”), or the
Committee may require the Termination or Rescission of, or the Recapture
associated with, any award, if and to the extent—

(a) the granting, vesting, or payment of such award was predicated upon the
achievement of certain financial results that were subsequently the subject of a
material financial restatement;

(b) in the Committee’s view the participant either benefited from a calculation
that later proves to be materially inaccurate, or engaged in fraud or misconduct
that caused or partially caused the need for a material financial restatement by
the Company or any affiliate; and

(c) a lower granting, vesting, or payment of such award would have occurred
based upon the miscalculated amounts or the conduct described in clause (b) of
this Section.

In each instance, the Committee will, to the extent practicable and allowable
under applicable laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such award granted to a participant; provided that
the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.

5.15 Governing Law.   This Plan,  each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.

5.16 Foreign Employees.  Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside of
the United States on such terms and conditions different from those specified in
this Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of this Plan and, in furtherance
of such purposes the Committee may make such modifications, amendments,
procedures, subplans and the like as may be necessary or advisable to comply
with provisions of laws in other countries or jurisdictions in which the Company
or its Subsidiaries operates or has employees.

﻿



21

 

--------------------------------------------------------------------------------